Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered July 7, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 2 to 4 years, unanimously affirmed.
Defendant’s challenges to expert testimony concerning the various roles of participants in street-level narcotics sales and the street value of drugs are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence was properly admitted *100as background information relevant to contested issues at trial, and that it was not prejudicial and did not usurp the jury’s role as fact-finder (see, People v Gaynor, 257 AD2d 494, lv denied 93 NY2d 970).
The court properly exercised its discretion in admitting photographs of the crime scene in that they were relevant to illustrate the officer's ability to observe the sale and the power of his binoculars, and the jury was made aware that the photographs were taken under different lighting conditions than the incident (see, People v Johnson, 256 AD2d 89, lv denied 93 NY2d 972). Defendant’s claim that the court should have delivered a limiting instruction is unpreserved and we decline to review it in the interest of justice. Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.